Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 8/6/2021 has been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




         Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG-Publication # 2021/0099988), in view of Zhao et al. (U.S. PG-Publication # 2022/0046632).


          Consider claims 1, 6, 11 and 16, Wu et al. clearly disclose a method performed by a first terminal in a wireless communication system, the method comprising: 
          transmitting, to a second terminal on a physical sidelink broadcast channel (PSBCH) (par. 65 (UE to transmit an indication of the TDD configuration in sidelink broadcast channel, e.g., physical sidelink broadcast channel (PSBCH))), slot format information for a sidelink communication (par. 57 (slot format)), the slot format information including 
          first information on a number of patterns (par. 57 (A TDD configuration may specify one or more of the following parameters: a SCS, a periodicity (e.g., 0.5 ms, 0.625 ms, 1 ms, 1.25 ms, 2 ms, 2.5 ms, 5 ms, 10 ms), and/or a number of TDD patterns (e.g., 1 or 2))), 
          second information on a period of pattern (par. 57 (A TDD configuration may specify one or more of the following parameters: a SCS, a periodicity (e.g., 0.5 ms, 0.625 ms, 1 ms, 1.25 ms, 2 ms, 2.5 ms, 5 ms, 10 ms), and/or a number of TDD patterns (e.g., 1 or 2)))), and
          third information on a number of uplink slots of pattern (par. 57 (Additionally, each pattern may specify one or more of the following parameters: a number of UL slots, a number of UL symbols, a number of DL slots, a number of DL symbols, and/or a number of flexible slots)); and  
          performing, with the second terminal, the sidelink communication in at least one sidelink resource identified based on the first information, the second information, and the third information (par. 59 (In FIG. 3, the TDD configuration 300 may specify a periodicity of 10 ms and one TDD UL/DL pattern. The TDD configuration 300 may include 20 slots, which corresponds to a periodicity of 10 ms if the SCS is 30 kHz….The UEs may use the UL slots as resources for sidelink communications), fig. 6 (630/640), par. 107 (The UEs 615a and 615b may apply the TDD configuration signaled in the PSBCH for sidelink communications)), 
          
          wherein, in case that the first information indicates the number of patterns as 2, the second information indicates the period of pattern for a first pattern and a second pattern (par. 57 (a first pattern may have a periodicity of 10 ms followed by a second pattern with a periodicity of 5 ms, resulting in a composite 15 ms periodicity)), and the third information indicates the number of uplink slots for the first pattern and the second pattern (par. 57 (If a TDD configuration specifies two TDD patterns, each pattern may specify its own parameters (e.g., the number of UL slots and the number of DL slots))). 
          However, Wu et al. do not specifically disclose the number of patterns as 1.
          In the same field of endeavor, Zhao et al. clearly show: 
          wherein, in case that the first information indicates the number of patterns as 1, the second information indicates the period of pattern for a pattern, and the third information indicates the number of uplink slots for the pattern (par. 70 (if only the pattern 1 is configured, the first indication information indicating the slot format of the pattern 1 may need only 19 bits, i.e., reference subcarrier spacing information referenceSubcarrierSpacing of 3 bits, period information dl-UL-TransmissionPeriodicity of 3 bits, indication information of the number of uplink slots nrofUplinkSlots of 9 bits, and indication information of the number of uplink time domain symbols nrofUplinkSymbols of 4 bits)),                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first terminal in a wireless communication system, as taught by Wu, and show the number of patterns as 1, as taught by Vivo, so that resource utilization efficiency can be improved. 




         Claims 2-4, 7-9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG-Publication # 2021/0099988), in view of Zhao et al. (U.S. PG-Publication # 2022/0046632), and in view of prior art of record, VIVO, ‘Sidelink synchronization mechanism’, R1-1912024, 3GPP TSG RAN WGI Meeting #99, Reno, USA, 09 November 2019, hereinafter “Vivo”, and LG ELECTRONICS, ‘Discussion on NR sidelink synchronization mechanism’, R1-1912590, 3GPP TSG RAN WG1 #99 Meeting, Reno, US, 09 November 2019, hereinafter “LG”.


          Consider claim 2, and as applied to claim 1 above,
                          claim 7, and as applied to claim 6 above, 
                          claim 12, and as applied to claim 11 above,
                          claim 17, and as applied to claim 16 above,
Wu et al. clearly disclose the method as described.
          However, Wu et al. do not specifically disclose a value of the third information is identified.
          In the same field of endeavor, Vivo et al. clearly show:   
          wherein, in case that the first information indicates the number of patterns as 1, a value of the third information is identified (section 4.2 (When the periodicity of TDD-configSL is 1 slot for a given SCS, PSBCH directly indicates an SFI index which represents the slot format of each slot)) based on a number of uplink slots of the first pattern.                
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first terminal in a wireless communication system, as taught by Wu, and show a value of the third information is identified, as taught by Vivo, so that resource utilization efficiency can be improved. 
          However, Wu and Vivo do not specifically disclose information is based on a number of uplink slots of the first pattern. 
          In the same field of endeavor, Huawei et al. clearly show: 
          wherein, in case that the first information indicates the number of patterns as 1, a value of the third information is based on a number of uplink slots of the first pattern (section 5, table 6 (Indicating the slot-level information. This could be achieved by indicating the configuration period and the number of UL slots))  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first terminal in a wireless communication system, as taught by Wu, and show a value of the third information is identified, as taught by Vivo, and show information is based on a number of uplink slots of the first pattern, as taught by Huawei, so that resource utilization efficiency can be improved. 



          Consider claim 3, and as applied to claim 2 above, 
                          claim 8, and as applied to claim 7 above, 
                          claim 13, and as applied to claim 12 above,
                          claim 18, and as applied to claim 17 above,
Wu et al. clearly a method, 
          wherein, in case that the first information indicates the number of patterns as 2, a value of the third information is identified based on the number of uplink slots of the first pattern, a number of uplink slots of the second pattern, and a number of total slots of the first pattern (par. 57 (If a TDD configuration specifies two TDD patterns, each pattern may specify its own parameters (e.g., the number of UL slots and the number of DL slots)) ).




          Consider claim 4, and as applied to claim 3 above,
                          claim 9, and as applied to claim 8 above, 
                          claim 14, and as applied to claim 13 above,
                          claim 19, and as applied to claim 18 above, 
Wu et al. clearly disclose a method, wherein information associated with the number of uplink slots of the first pattern, information associated with the number of uplink slots of the second pattern, and information associated with the number of total slots of the first pattern is received from a base station (fig. 6 (610/630), par. 93 (At step 610, the BS 605 transmits the BS TDD configuration 608 to the in-coverage UE 615a), par. 101 (At step 630, the UE 615a transmits an indication of the selected sidelink TDD configuration to the UE 615b)).





         Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG-Publication # 2021/0099988), in view of Zhao et al. (U.S. PG-Publication # 2022/0046632), and in view of prior art of record, VIVO, ‘Sidelink synchronization mechanism’, R1-1912024, 3GPP TSG RAN WGI Meeting #99, Reno, USA, 09 November 2019, hereinafter “Vivo”, and LG ELECTRONICS, ‘Discussion on NR sidelink synchronization mechanism’, R1-1912590, 3GPP TSG RAN WG1 #99 Meeting, Reno, US, 09 November 2019, hereinafter “LG”.


          Consider claim 5, and as applied to claim 1 above,
                          claim 10, and as applied to claim 6 above, 
                          claim 15, and as applied to claim 11 above,
                          claim 20, and as applied to claim 16 above, 
Wu et al. clearly disclose the method as described.
          However, Wu et al. do not specifically disclose the first information includes 1 bit. 
          In the same field of endeavor, Vivo et al. clearly show: 
          wherein the slot format information includes 12 bits, and wherein the first information includes 1 bit (section 4.2 (1 bit is needed to indicate whether there are | pattern or two pattems configured)), the second information includes 4 bits, and the third information includes 7 bits.                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first terminal in a wireless communication system, as taught by Wu, and show the first information includes 1 bit, as taught by Vivo, so that resource utilization efficiency can be improved. 
           However, Wu and ViVo do not specifically disclose the second information includes 4 bits, and the third information includes 7 bits.
          In the same field of endeavor, Vivo et al. clearly show: 
          wherein the slot format information includes 12 bits, and the second information includes 4 bits, and the third information includes 7 bits (section 2.3 (To be comparable to the NR UL-DL configuration, 11 bits are sufficient for SL slot configuration. For example, 4 MSB bits can be used to indicate a period configuration, and 7 LSB bits to indicate a SL slot configuration within a period)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first terminal in a wireless communication system, as taught by Wu, show the first information includes 1 bit, as taught by Vivo, and show the second information includes 4 bits, and the third information includes 7 bits, as taught by LG, so that resource utilization efficiency can be improved. 





Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
May 10, 2022